Gilbert, J.
1. The Civil Code (1910), § 1531, provides that, as soon as practicable, it shall be the duty of the county board of education of each county in Georgia to lay off the county into districts, the lines of which shall be clearly and positively defined by boundaries, such as creeks, public roads, land lotá; district lines or county lines'. As construed in the case of Tolbert v. Teal, 146 Ga. 644 (92 S. E. 46), this statute “ con*482templates that the whole territorial limits of the county shall be laid off into districts.” Under the evidence in this case it appears that there has not been a substantial compliance with the law; St. Catherine’s Island, about 2% miles wide and 12 miles in length, and returned for taxation at $100,000, having been entirely omitted. This defect invalidates the entire proceeding undertaken by the county board of education to lay off the county into school districts; and for this reason it was error to refuse to enjoin the tax levy as prayed.
No. 3270.
November 16, 1922.
Ben A. Way and W. G. Hodges, for plaintiffs.
Darsey & Mills, for defendants.
(a) The reason assigned by the defendants for not including St. Catherine’s Island was that it was, in its entirety, a game preserve, that the owner did not wish a school, and that there were not a sufficient number of children of school age residing thereon to justify a school. These reasons afford no legal justification for the omission by the school board to include the omitted territory in laying off the county as a whole.
2. Since the judgment refusing an injunction is reversed on the ground stated in the preceding headnote, it is unnecessary to rule upon the other grounds assigned as reasons why the injunction should be granted.

Judgment reversed.


All the Justices concur.